Citation Nr: 1218393	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-19 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to January 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision. 

The Board notes that in reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at a hearing before the Board in November 2009.  Unfortunately, an accurate transcript of the hearing testimony could not be made from the recording of the hearing.  In February 2010, the Board remanded the Veteran's claim in part to offer him an opportunity to testify at another Board hearing.  In March 2012, he indicated that he would in fact like another Board hearing.  As such, a hearing should be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Nashville, Tennessee RO.  He and his representative should be notified of the date and time of the hearing, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

